Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 3, 2014

                                       No. 04-13-00665-CV

                             IN THE INTEREST OF R.S.D. a child,

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-00894
                          Honorable H. Paul Canales, Judge Presiding


                                          ORDER
         Appellant Tamara Bramlett seeks to appeal from a final order terminating her parental
rights. An appeal from such an order is accelerated. See TEX. FAM. CODE ANN. § 263.405 (West
Supp. 2013). The trial court entered the final order of termination on July 17, 2013. Because
this is an accelerated appeal, the notice of appeal was due on August 6, 2013. See TEX. R. APP.
P. 26.1(b) (requiring notice of appeal to be filed within twenty days after the judgment is signed
in an accelerated appeal). A motion for extension of time to file the notice of appeal was
therefore due on August 21, 2013. See TEX. R. APP. P. 26.3 (providing a fifteen-day grace period
after the deadline for filing notice of appeal). Appellant filed a pro se notice of appeal on
September 18, 2013, well after the deadlines for filing the notice of appeal and motion for
extension of time to file the notice of appeal had expired. See id. Accordingly, we issued an
order instructing appellant to show cause in writing why this appeal should not be dismissed for
want of jurisdiction. See TEX. R. APP. P. 42.3(a). Appellant, again acting pro se, responded in
writing stating that the untimely filing of her notice of appeal was due to the fact that she did not
receive notice of the signed judgment terminating her parental rights until September 9, 2013,
when she received a copy from the CPS case worker; she stated that she never received a copy of
the signed judgment from the court or her appointed attorney. See TEX. R. CIV. P. 306a(3) (trial
court clerk is required to give notice to the party or her attorney by first-class mail that the final
judgment was signed).

        Generally, once the period for granting a motion for extension of time under Rule 26.3
has passed, a party can no longer invoke the appellate court’s jurisdiction. Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997). However, Rule 4.2 of the Rules of Appellate Procedure
creates an exception in situations where a party affected by a judgment or appealable order does
not receive notice from the trial court clerk within twenty days after the judgment is signed as
required by Rule of Civil Procedure 306a(3), and does not acquire actual knowledge of the
judgment within twenty days of its signing. See TEX. R. APP. P. 4.2. Under those circumstances,
Rule 4.2(a) provides that the time period for filing a notice of appeal does not begin to run until
the date the party receives notice or acquires actual knowledge of the signing of the judgment,
whichever is earlier. TEX. R. APP. P. 4.2(a). Subsection (b) of Rule 4.2 provides that the
procedure for obtaining additional time is for the party to prove in the trial court, on sworn
motion and notice, that the date on which the party or her attorney first received notice or
acquired actual knowledge of the signed judgment was more than twenty days after the judgment
was signed. TEX. R. APP. P. 4.2(b) (incorporating TEX. R. CIV. P. 306a(5)). Finally, subsection
(c) of Rule 4.2 states that, “[a]fter hearing the motion, the trial court must sign a written order
that finds the date when the party or the party’s attorney first either received notice or acquired
actual knowledge that the judgment or order was signed.” TEX. R. APP. P. 4.2(c).

        In light of the nature of this case as a parental termination appeal, we liberally construe
appellant’s pro se response to our show cause order as a Rule 4.2 motion for additional time to
perfect her appeal based on lack of notice of the trial court’s signed judgment. TEX. R. APP. P.
4.2; TEX. R. CIV. P. 306a(4). For good cause, we suspend the requirement of Rule 306a(5) that
the request for additional time be made by sworn motion filed in the trial court. See TEX. R. APP.
P. 2; TEX. R. CIV. P. 306a(5).

        Accordingly, it is ORDERED that this appeal is ABATED to the trial court for a period
of thirty (30) days to permit the trial court to hold a hearing on appellant’s motion and enter
written findings determining the date on which appellant or her attorney first either received
notice of the signed judgment or acquired actual knowledge of the signing of the judgment, in
accordance with Rule 4.2. TEX. R. APP. P. 4.2(b), (c); TEX. R. CIV. P. 306a(4), (5). It is further
ORDERED that the trial court clerk prepare and file a supplemental clerk’s record containing the
trial court’s written findings and order, and that the court reporter prepare and file a reporter’s
record of the hearing, in this court within thirty (30) days from the date of this order. All other
appellate deadlines are suspended pending further order of the court.

        Finally, attorney of record for appellant, David Kaliski, is advised that he is the attorney
of record for appellant and must continue to represent appellant’s interests throughout resolution
of this jurisdictional matter and, if jurisdiction is resolved in favor of appellant, throughout the
course of her appeal. Therefore, the trial court is INSTRUCTED to require Mr. Kaliski to appear
at the hearing on appellant’s motion.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court